Citation Nr: 0013180	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than March 16, 1998 
for the grant of service connection for a bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision dated in October 1998 from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO established service 
connection for bilateral sensorineural hearing loss, 
effective March 16, 1998.  


FINDING OF FACT

1.  The record does not show that the veteran, who was 
discharged from service in March 1946, filed a claim for 
service connection for hearing loss prior to March 16, 1998, 
the date assigned for the grant of service connection and 
award of disability compensation for hearing loss.  


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for a bilateral hearing loss earlier than March 
16, 1998, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.157, 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service department records reflect that the veteran 
originally applied for VA benefits in 1951 and filed numerous 
applications thereafter for hospital and outpatient treatment 
for headaches and other conditions unrelated to hearing loss, 
through 1953.  No reference to hearing loss is contained in 
those records.  

The veteran filed his application for service connection for 
hearing loss on March 16, 1998.  He reported having received 
no treatment in service and indicated that he had reported to 
the Long Beach VA hospital for "testing."  He stated that 
his disability had occurred in 1944/1945 when his right ear 
was exposed to the noise of gunfire aboard a ship and claimed 
that he had been on disability retirement from his teaching 
position since 1971 due to his hearing loss.  In a statement 
associated with his application, the veteran claimed that he 
had brought his hearing loss to the attention of VA in the 
early 1950s but it was a "corpsman's after a cursory audio 
exam that he could hear well enough; thus, the veteran did 
not pursue the matter.  The veteran further stated that a VA 
audiologist had recently suggested that he establish service 
connection for his hearing loss in order to receive 
assistance with his hearing aids through a VA medical 
facility.  The veteran also stated that he had known of his 
hearing loss since shortly after separation from service.  In 
support of his claim he submitted the report of a private 
audiological evaluation indicated that his right ear did not 
test.  The results of pure tone testing of the left ear have 
not been interpreted but appear to show hearing disability.  

In a statement dated in April 1998, the veteran reported that 
he was a signalman during service ion order to communicate 
with the bridge he did not wear protection for the right ear.  
He related that he was constantly exposed to noise associated 
with gunfire, which resulted in "near" pain in his right 
ear and headaches.  He again stated that he had reported 
hearing loss to the VA hospital in Long Beach, California 
"shortly after my discharge in 1946," and was told that he 
could hear "well enough."  He indicated that after 18 years 
of teaching he had to retire due to his hearing loss.  

In May 1998 the veteran submitted a copy of a March 1992 
private audiogram that there was no response in the right ear 
and that there was apparent hearing disability in the left 
ear. 

The RO, in June 1998, requested records pertaining to the 
veteran from the VA Medical Center in Long Beach since 1948.  
In September 1998, that facility responded that no records 
pertaining to the veteran were available.

The veteran was afforded a VA audiological evaluation in June 
1998, at which time the veteran reported having had a right 
ear stapedectomy in the 1950s or 1960s and a diagnosis of 
otosclerosis.  Following an examination and testing the VA 
audiologist noted that the veteran had a mixed hearing loss 
and that part of his hearing loss was due otosclerosis, some 
due to presbycusis and some, as likely as not, due to noise 
exposure.

In his Notice of Disagreement, dated in November 1998, the 
veteran stated that he was not aware of permanent hearing 
loss until a few years after service discharge in 
approximately 1951.  He reported that between 1952 and 1953 
he had had an audiogram at the VA Medical Center in Long 
Beach, California and was told that his hearing was normal.  
The veteran indicated that over the next several years he 
privately obtained hearing aids for both ears and eventually 
underwent a stapedectomy for the right ear.  The veteran 
stated that while he acknowledged that he had not made a 
formal claim for service connection for hearing loss at the 
time of service discharge in 1946 or at the time of the 
alleged VA examination in 1952 or 1953 or at retirement in 
1971, he was unaware that the alleged VA examination did not 
constitute an "official" claim.  He reported that he had 
been unable to obtain his records from the VA Medical Center 
in Long Beach.  

In support of his claim, the veteran provided a letter from 
the State Teachers' Retirement System Disability dated in 
June 1998.  That letter indicates that the veteran had been 
on disability retirement due to hearing loss beginning in 
1971.  

In a statement dated in June 1999, the veteran reported that 
he was in the United States Naval Reserve from August 1951 to 
June 1953.  He indicated that he was treated at a VA Medical 
Center during that time.  

Medical records dated in 1999 show hat the veteran has 
multiple medical conditions including hearing loss.

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 C.F.R. 3.400(b) (2) (1999).

Analysis

At the outset, it is noted that the veteran has suggested 
that his general medical and financial status be considered 
in deciding this appeal.  However, as he has also noted, the 
appeal must be decided on legal bases.  

The veteran contends that he is entitled to an effective date 
for service connection for hearing loss back to the time of 
his discharge from service.  He argues that a post-service 
examination at the VA Medical hospital in Long Beach in 1946 
or some time between 1951 and 1953 constituted an informal 
claim for hearing loss, thus warranting an earlier effective 
date for the grant of service connection. 

Despite the veteran's contention that he made an informal 
claim for service connection for hearing loss either shortly 
after discharge in 1946 or between 1951 and 1953, no claim 
was received until March 1998.  While the veteran claims he 
underwent an audiogram at the VA hospital in Long Beach, 
there are no records in support of that contention.  In fact, 
the medical and other evidence of record that was created 
during that time period, contains no reference at all to 
hearing loss.  In conjunction with the veteran's hearing loss 
claim, the RO requested his records from the VA Medical 
Center in Long Beach since 1948 and was advised that no 
records were available.  Despite the veteran's contention 
that he did not know that the alleged examination at a VA 
facility did not constitute a claim for service connection 
for hearing loss, his ignorance of the relevant regulations 
does not provide a basis for assigning an earlier effective 
date.  Had he thought a claim was pending, one must wonder 
why he neglected to inquire about it for 50 years.  

Service connection was granted based on the veteran's formal 
claim received on March 16, 1998.  (It is noted, 
incidentally, that while the recent medical evidence tends to 
show that only a part of the hearing loss may be due to noise 
exposure, he is being compensated for the overall hearing 
loss including attributable to otosclerosis and presbycusis.)  
In any event, the case is governed by criteria pertinent to 
effective dates for original claims.  Under those criteria, 
the effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(i) &(ii).  For an effective date back to 
the day following discharge from service, the veteran's 
original claim would have had to been received by VA within 
one year after separation.  Thus, even if an alleged VA 
examination in the early 1950s could have been considered an 
informal claim, it would not have been within one year after 
separation.  The currently assigned effective date is the 
earliest date permitted by law under the circumstances of 
this case.   


ORDER

Entitlement to an effective date prior to March 16, 1998, for 
a grant of service connection for a hearing loss disability 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

